DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/27/2022 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 11/2/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 44-46 have been canceled. Claims 1, 5, 6 and 8 have been amended. Claims 1, 3, 5-13, 18, 21-28, 36-38, 40 and 42 are pending. Claims 11-13, 18, 21-28, 36-38, 40 and 42 are currently withdrawn. Claims 1, 3 and 5-10 are the subject of the present official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/246,727 and PCT/US2016/059073 filed on 10/27/2015 and 10/27/2016, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 10/27/2015. 
Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 7, 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is newly applied to address applicant’s claim amendments on 4/27/2022.
Claims 6, 7, 9 and 10 reference the pluripotent stem cells (PSC) of claim 1. However, claim 1 has been amended to recite a human induced PSC-derived cell. Thus, claims 6, 7, 9 and 10 incorrectly expand the limitations set forth in claim 1 from a human induced PSC-derived cell to a broader recitation of PSC. Furthermore, claim 7 repeats limitations described in claim 1 since claim 1 has already been limited to “human” iPSCs. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicant’s claim amendments on 4/27/2022.
Claim 3 describes the method of claim 1, wherein the “period of time” is from 1 week to 8 weeks. Claim 1 describes separate contacting and maturing steps. It is unclear if the “period of time” described in claim 3 refers to the contacting step, maturing step or both referenced in claim 1. Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds", see MPEP 2173.

Claims 1, 3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicant’s claim amendments on 4/27/2022.
Claim 1 describes a method of producing an adult cell from a PSC comprising obtaining and contacting a “human induced PSC-derived cell” with a mammalian postnatal cellular environment. It is unclear what is meant by a “PSC-derived cell”. The preamble of claim 1 indicates that the starting cell population is a PSC. However, “PSC-derived cell” could indicate both a PSC or any cell derived from a PSC (cardiomyocyte, adipocyte, neural cells, etc.). As a result, one of ordinary skill in the art would not understand which “PSC-derived cell” should be contacted with the mammalian postnatal cellular environment to practice the claimed invention. A claim that requires the exercise of subjective judgement without restriction may render the claim indefinite, see MPEP 2173.05b. 
Furthermore, claim 1 describes obtaining a “human” induced PSC-derived cell. Thus, the preamble and all references to the adult cell being produced should be limited to a method of producing an adult “human” cell. 

Claim Interpretation
For the remainder of this action, the examiner will interpret any reference to “PSC” as “human induced pluripotent stem cell derived cell” as recited in newly amended claim 1. Furthermore, the specification states that “in some cases, the PSC are induced to become an immature PSC-derived cell (e.g. an immature cardiomyocyte) in an in vitro setting (e.g. a dish) prior to contact with the postnatal cellular environment”. Taking the broadest reasonable interpretation, human induced pluripotent stem cell derived cell could therefore indicate both iPSCs or immature cardiomyocytes. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gai et al. "Generation and characterization of functional cardiomyocytes using induced pluripotent stem cells derived from human fibroblasts." Cell biology international 33.11 (2009): 1184-1193 (hereinafter Gai). This rejection is newly applied to address applicant’s claim amendments on 4/27/2022.
Gai describes the inductive cardiomyocyte differentiation of iPS cells reprogrammed from human foreskin fibroblasts (Gai, abstract). Gai describes culturing procedures for generating human iPS cells (Gai; section 3.1). Gai performed experiments to test the pluripotency of iPS cells in vivo by injecting human iPS cells into the flanks of immunodeficient (SCID) mice (Gai; Section 3.2). Gai dissected the resulting tumors after a 6-week period and identified multi-differentiated tissues including skin tissue (ectoderm), cartilage tissue (mesoderm) and gut-like epithelium (endoderm) (Gai; Section 3.2 and Fig 2). Thus, Gai describes both obtaining human induced PSC derived cells and contacting those cells with a mammalian postnatal cellular environment (via injection into the flanks of SCID mice). It is argued that at least some of these iPS cells would inherently circulate and contact the heart, cells from the heart or cardiomyocytes from the host SCID mice. Accordingly, the disclosure of Gai anticipates claims 1, 3, 7, 9 and 10. 

Claims 1, 3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Citro et al. "Comparison of human induced pluripotent stem-cell derived cardiomyocytes with human mesenchymal stem cells following acute myocardial infarction." PLoS One 9.12 (2014): e116281 (hereinafter Citro). This rejection is newly applied to address applicant’s claim amendments on 4/27/2022.
Citro describes the administration of human induced pluripotent stem cell-derived cardiomyocytes (hiPSC-CMs) into the postnatal hearts of male athymic nude rats which have undergone myocardial infarction (Citro; abstract, Materials & Methods para 3 and Fig 1). Citro describes culturing and labeling procedures for generating the hiPSC-CMs, corresponding to the human induced pluripotent stem cell derived cells as described in claim 1 (Citro; Materials & Methods para 1). Citro describes the intramyocardial injection of 1x106 cells/100uL of hiPSC-CMs into the postnatal hearts of male athymic nude rats (Citro; Fig 1). Citro describes procedures in which the hiPSC-CMs were labeled with superparamagnetic iron oxide to track the transplanted cells in the ischemic heart by high-field cardiac MRI (Citro; Materials & Methods para 5). Citro describes monitoring the transplanted hiPSC-CMs for a period of 4 weeks, which falls within the time period described in claim 3 (Citro; Materials & Methods para 7). Citro describes monitoring the engraftment, maturation and expression of cardiac markers of the transplanted hiPSC-CMs in vivo using immunofluorescence, MRI and echocardiography (Citro; Materials & Methods para 8, Results para 1-3, Figs 2-4 and 6). Accordingly, the disclosure of Citro anticipates claims 1, 3 and 5-10. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto­processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 3 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No: 17/263,142 (US Patent Application Publication Number US 2022/0073883). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. This rejection is newly applied to address applicant’s claim amendments on 4/27/2022.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to compositions and methods for the generation of iPSC-derived cardiac muscle cells. In particular, claim 16 describes a method for treating heart disease comprising the administration of iPSC-derived cardiac muscle cells to a subject. The co-pending claims would fully anticipate the instantly claimed invention, which is drawn to a method for producing an adult cell (cardiomyocyte) from an iPSC. The claim sets are patentable indistinct therefore.


Citation of Other Relevant Prior Art 
Passier et al. "Stem-cell-based therapy and lessons from the heart" Nature 453.7193 (2008): 322-329
Laake et al. "Human embryonic stem cell-derived cardiomyocytes survive and mature in the mouse heart and transiently improve function after myocardial infarction." Stem cell research 1.1 (2007): 9-24
Yoshida et al. "Recent stem cell advances: induced pluripotent stem cells for disease modeling and stem cell–based regeneration." Circulation 122.1 (2010): 80-87.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699